Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
	Response to Amendment
The amendment filed 12/30/2020 has been entered.  As directed by the amendment: claim 1 has been amended; claims 2-6, 11, 14-18, and 23 have been cancelled; and claims 13, 19-22, 24-27 are withdrawn.  Thus, claims 1, 7-10, and 12 are pending.
Applicant’s amendment is sufficient in overcoming the prior art rejections under 35 USC 103 noted in the Final Office Action (dated 10/05/2020).  Such rejections are withdrawn.  
Further grounds of rejection are presented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020, 11/13/2020, and 12/03/2020 were filed after the mailing date of the Final Office Action 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the wick being flat and including a first wick side and a second wick side,” which does not appear to be disclosed in the originally filed specification. In the Remarks filed 12/30/2020, reference is made to Figure 5 and paragraphs 0060-0061 and 0077-0078 for support.

    PNG
    media_image1.png
    313
    492
    media_image1.png
    Greyscale

	Figure 5, above, shows the claimed wick 28 including a first side and a second side, where the heater element 99 is only in contact with the first side, as claimed.  The examiner contends that one skilled in the art would not find it reasonable upon viewing wick 28, as presented in Figure 5, to conclude that wick 28 is flat.  Furthermore, one skilled in the art would not find it reasonable to conclude that wick 28 has any particular shape; e.g., flat, oval, circular, elliptical, etc.  Paragraph 0060 of the as-filed specification discloses details of the heater element 99, including the heater element being planar, but makes no mention of wick 28.  Paragraph 0061 of the as-filed specification does discloses details of the wick, but makes no mention of the shape of the wick.  At best, paragraph 0061 discloses wick 28 including a middle portion 228 which extends across and/or adjacent to an opening in seal 15 and inlet portion 230.  Paragraph 0077 of the as-filed specification discloses heater element 99 having “a sinuous shape which extends along a length of a transverse portion 228 of the wick 28,” where the wick 28 “may directly contact a portion of the magnetic heater 99.” Paragraph 0078 of the as-filed specification makes no mention of wick 28.  The aforementioned paragraphs 0077-0078 refer to Figure 5.  The examiner contends that the aforementioned sections cited do not provide support for the wick being flat.

In at least one example embodiment, the wick 28 may be constructed of a flexible, filamentary material. The wick 28 comprises a plurality of filaments having sufficient capillarity via interstitial spaces between the filaments to draw pre-vapor formulation from the reservoir 22 toward the magnetic heater element 99. The wick 28 may comprise a bundle of glass, ceramic, or metal filaments. The wick 28 may comprise windings of filaments wound together into separate bundles or strands, and the wick 28 comprises a plurality of such bundles. In at least one example embodiment, the wick 28 may include three or more bundles or strands of wound fiberglass filaments….

	Here, the specification discloses that wick 28 comprises a plurality of bundles/strands of filaments.  Paragraph 0057 further states that wick 28 “may include filaments having a cross section that is generally cross-shaped, clover-shaped, Y-shaped, or any other suitable shape.”  Accordingly, as best understood, the specification fails to disclose the wick being flat as required by claim 1.  Therefore, such limitation is considered new matter.
	Claim 8 recites, the heater element having “a circular cross-section with a diameter ranging from about 0.2 to about 0.5 mm.”  Claim 1, from which claim 8 directly depends, recites “the heater element being planar.” Figures 5 and 6 depict different embodiments of heater element 99, with Figure 5 depicting a sinuous shape and Figure 6 depicting a circular cross-section.  Paragraph 0017 (as published) discloses the heater element “has a generally circular cross-section” and “may be generally sinuously shaped or generally U-shaped.”  Paragraph 0062 states that heater element 99 “may have a circular cross-section and may have a diameter of about 0.2 mm to about 0.5 mm.”  Paragraph 0062 continues in that “other cross-sectional shapes and external forms may be employed” and that the heater element 99 “may have an elongate planar form with a rectangular cross-section.”  Here, the specification discloses separate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0213419), hereinafter Tucker, in view of Gherghe (U.S. Publication 2013/0087160), and Counts et al. (U.S. Patent 5388594), hereinafter Counts.
Regarding claim 1, Tucker discloses a cartridge of an electronic vaping device (Figures 1, 4, 5, 8, etc. electronic cigarette 60) comprising: 
an outer housing (outer tube 6; para. 0017) extending in a longitudinal direction (para. 0017; “…an outer tube 6 (or casing) extending in a longitudinal direction and an inner tube 62 coaxially positioned within the outer tube”); 
an air inlet in the outer housing (air inlet 44; para. 0020 and 0024); 
a vapor outlet (diverging outlets 24; para. 0021) in the outer housing and in communication with the air inlet (44) via an air passage (air passage 20) between the air inlet (44) and the vapor outlet (24) (Paragraphs 0020-0021, air inlet 44 delivers air to passage 20, which flows into passage 20 and exits outlets 24); 
a reservoir in the outer housing (liquid supply reservoir 22; para. 0017); 
a heater element (heater 14; para. 0017-0018) located adjacent the air passage (20) (shown in Figure 1) (para. 0018 discloses heater 14 being “spaced apart relation to the central air passage 20”), the heater element being magnetic and electrically conductive (para. 0026. Note: paragraph 0026 discloses materials of heater 14, which comprise materials that are both magnetic and electrically conductive, for example, iron, nickel, and cobalt are all materials that conduct magnetic and electrical fields; Furthermore, paragraph 0026 discloses heater 14 being an electrical heater; i.e., a resistive heater; Such heaters generate heat with the passing of a current therethrough-See Joules first law, and the current moving through heater 14 generates a magnetic field), the heater element being formed of an alloy including nickel, iron, molybdenum, chromium, aluminum, copper, or any combination thereof (paragraph 0026 discloses alloys of nickel, iron, molybdenum, chromium, aluminum, etc., superalloys based on nickel, iron, cobalt, etc. as materials for heater 14. “Examples of suitable metal alloys include stainless steel, nickel-, cobalt-, chromium-, aluminium-titanium-zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel.”), 

    PNG
    media_image2.png
    144
    236
    media_image2.png
    Greyscale

the heater element (14) including a central portion (central portion of 14 wrapped around and in contact with wick 28, shown in Figure 8), the central portion including a plurality of U-shaped portions (Term ‘u-shaped portions’ is not explicitly defined in the instant application. Under broadest reasonable interpretation, ‘u-shaped’ is defined as ‘having the shape of a capital U’-www.merriam-webster.com/dictionary/U-shaped, viewed on 09/28/2020.) (The central portion of heater coil 14, which surrounds wick 28, includes a plurality of portions that, at least partially, define a U-shape.  That is, the winding of heater 14 around wick 28 produces a plurality of curves that, broadly, define a shape of a U), the heater element (14) being planar (Figure 8, as well as 9-11. Paragraph 0030 discloses that “…the heater 14 is formed of a planar metal ribbon such as a conductive mesh material wrapped around the wick 28…the mesh material is originally an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28….”  See also paragraph 0015, “the use of a planar metal ribbon such as a mesh material as the heater provides many advantages…increased surface to surface contact…to provide more efficient and uniform transfer of heat between the heater and the wick.”), such that the heater element (14) has a first side (side of 14 in contact with the wick as shown in Figure 8) and a second side (side of 14 opposite the first side); 
a wick (wick 28) in communication with the reservoir (para. 0018; “…in communication with the liquid material in the liquid supply 22 and in communication with the heater 14 such that the wick 28 disposes liquid material in proximate relation to the heater 14…”), the wick configured to draw pre-vapor formulation from the reservoir toward the heater element (para. 0018) (para. 0019, “…the wick 28 may have any suitable capillarity and porosity to accommodate aerosol generating liquids having different liquid physical properties such as density, viscosity, surface tension and vapor pressure. The capillary properties of the wick 28, combined with the properties of the liquid, ensure that the wick 28 is always wet in the area of the heater 14 to avoid overheating of the heater 14…”) (para. 0025, “…the heater 14 is arranged to communicate with the wick 28 and to heat the liquid material contained in the wick 28 to a temperature sufficient to vaporize the liquid material and form an aerosol…”), the heater element being in contact with the wick only on the first side of the heater element (see paragraph 0015, “increased surface to surface contact between the heater and the wick.” Paragraph 0030, heater element 14 is an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28.  See also paragraph 0036) (Accordingly, heater element 14 contacts wick 28 only on a first side of heater element 14, that is, the side of heater element 14 facing and contacting wick 28), and the wick (28) including a first wick side and a second wick side (para. 0018 discloses wick 28 having a generally cross-shaped, clover-shaped, Y-shaped, or any other shaped cross section.  Here, the aforementioned shapes inherently have a first side and a second side).
With respect to wick (28), Tucker discloses (para. 0018) that wick 28 “preferably comprises filaments having a capacity to draw a liquid, more preferably a bundle of glass (or ceramic) filaments and most preferably a bundle comprising a group of windings of glass filaments, preferably three of such windings, all which arrangements are capable of drawing liquid via capillary action via interstitial spacings between the filaments. Preferably, the wick 28 is flexible and includes three strands, each strand including a plurality of filaments. Moreover, it is noted that the end portions 29 and 31 of the wick 28 para. 0029, “…the heater 14 comprises a ribbon of wire mesh which at least partially surrounds the wick 28. In that embodiment, preferably the heater may extend along the entire length of the wick 28 or only along a portion of the length of the wick 28….” Para. 0030, “the mesh material is wrapped completely around a portion of the wick 28 at least one turn, but preferably about a predetermined number of turns (e.g., two to ten turns or two to six turns).”) (Here, heater 14 is disclosed as extending along the entire length of wick 28 or only along a portion of the length and is wrapped around wick 28 at least once.  Heater 14, therefore, contacts wick 28 only on a first wick side, being the side of wick 28 which contacts the heater 14.  That is, the side of wick 28 defined by the portion of the length in which the heater is wrapped.  The side(s) of wick 28 that are not in contact with the heater, or the sides defined by the portion of the length in which the heater is not wrapped, are, therefore, considered the second wick side.).
Tucker discloses the heater element (14) being driven by a power supply (power supply 1) (paragraphs 0023-0024 and 0043; battery/rechargeable battery), but is silent 
Gherghe teaches that it is known in the art of electronic vaporizers (Title; Abstract; paragraph 0019, elongated heating element, such as a heating coil 19; para. 0033-0035 discloses ni-chrome coil; See for instance Figures 12, 15, and 18) for the heater element (19) to be configured to be driven by an alternator (Note: the claim does not require the electronic vaping device to comprise an alternator, but rather, the claim merely requires the heater element to have structure allowing the heater element to be driven by an alternator; See MPEP 2114; Gherghe teaches, see Figure 15 and 18, and paragraph 0084, heater element 19 being operatively connected to power jack 6 which can be plugged in a AC charger; See also Figure 18 showing an AC USB power supply, where the vaporizer can be used while the battery is being recharged; Under broadest reasonable interpretation, ‘alternator’ is defined as ‘an electric generator that produces alternating current’-www.thefreedictionary.com, 1st definition, viewed on 10/25/2019; The AC charger and/or the AC USB power supply are disclosed as supplying alternating current, where such alternating current is inherently generated by some device; As such, the heater element 19 is capable, without further modification, of being driven by an alternator).
The advantage of combining the teachings of Gherghe is that in doing so would provide a means for allowing a user to use the electronic vaporizer while recharging the battery (para. 0084), thereby improving the usability of the electronic vaporizer.
para. 0084), thereby improving the usability of the electronic vaporizer.
The combination of Tucker and Gherghe teaches each claimed limitation except for the heater element having a sinuous shape.

    PNG
    media_image3.png
    235
    405
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    190
    550
    media_image4.png
    Greyscale

Counts teaches that it is known in the art of electronic smoking devices (Title; abstract-“…replaceable cigarette containing tobacco flavor material is electrically heated by a set of electrical heater elements contained within a lighter to evolve tobacco flavors or other components in vapor or aerosol form for delivery to a smoker…”; Figures 3a/3b, 6, and 8, planar heater element 43-shown above) for the planar heater element to include a central portion (generally taken as portion 131) and the central portion having a sinuous shape including a plurality of U-shaped portions (Col. 12, lines 31-36 and Col. 15, lines 45-49 disclose a “serpentine” shape.  The “serpentine” shaped portion 131 of heater 43, at least partially, defines U-shaped portions of the sinuous shape).
Counts teaches, see Figures 4A/4B and Col. 6, lines 58-67, “…23 includes a tobacco web 57 formed of a carrier or plenum 59 which supports tobacco flavor material 61….” Col. 8, lines 34-39, “…The carrier or plenum 59 which supports the tobacco flavor material 61 provides a separation between the heating elements 43 and the flavor material, transfers heat generated by the heater elements to the flavor material….” Col. 9, lines 1-7 “…where a metallic carrier is used…paper 69, are preferably used to provide electrical insulation between the metallic carrier 59 and the electrical heater elements 43.” Col. 10, lines 7-25 “…Portions of the heater elements 43 are preferably biased radially inward to facilitate holding the cigarette 23 in position…so that they are in a thermal transfer relationship with the tobacco web 57, either directly or through the overwrap paper 69. Accordingly, the cigarette 23 is preferably compressible to facilitate permitting the heater elements 43 to press into the sides of the cigarette.”) (Accordingly, heater element 43 contacts, indirectly, carrier 59 only on a first side of the heater element; that is, only on the inner side of the heater element).
	The advantage of combining the teachings of Counts is that in doing so would provide a heater element whose shape allows for an increase in the resistance of the heater element without increasing the length or decreasing the cross-sectional area of the heater element (Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified with Gherghe, with Counts, by replacing the shape of the heater element of Tucker, with the teachings of Counts, in order to provide a heater element whose shape allows for an increase in the resistance of the heater element without increasing the length or decreasing the cross-sectional area of the heater element (Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further teaches the heater element having an end to end length ranging from about 4 mm to about 25 mm (Para. 0033, “…the ribbon heater 14 is constructed from a wire mesh filament having a width in the range of about 0.5 mm to about 2 mm, preferably about 1 mm, and a length in the range of about 20 mm to about 40 mm. When wrapped about the wick 28, the ribbon heater 14 establishes a heater-wick element which extends in the range of about 10 mm to about 15 mm, preferably about 12 mm or less, and a width in the range of about 0.5 mm to about 2.0 mm, preferably about 1.5 mm or less…”).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Tucker further teaches wherein the heater element includes leads in electrical communication with electrical contacts of the cartridge (Fig. 8 and para. 0031, “…a post or brazed, conductive connection region 99 is formed of a low-resistance material brazed across each end portion of the heater 14. By brazing a post 99 or forming a brazed connection region 99 at each end of the mesh heater 14, the electrical current conducts uniformly across the length and width of the mesh heater 14 so as to avoid hot spots… Electrical leads 26 are attached to each post or brazed connection regions 99, such that a heated zone is formed between the electrical leads 26 when voltage is applied by the power supply, so as to heat the liquid material in contact with the mesh material to a temperature sufficient to at least partially vaporize the liquid. Alternatively, the electrical leads 26 can be attached directly to the mesh heater 14…”).
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.

    PNG
    media_image5.png
    273
    548
    media_image5.png
    Greyscale

Figure 1 shows leads 26 protruding from seal 15, passed reservoir 22, towards power supply 1).
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further discloses the heater element (14) having a rectangular cross-section (para. 0030, “…the heater 14 is formed of a planar metal ribbon such as a conductive mesh material wrapped around the wick 28… the mesh material is originally an elongate planar ribbon that is wrapped around the wick 28 to increase surface area contact between the heater 14 and the wick 28.”) (here the elongate planar ribbon, at least partially, defines a rectangular shape).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0213419), hereinafter Tucker, in view of Gherghe (U.S. Publication 2013/0087160), Counts et al. (U.S. Patent 5388594), hereinafter Counts, and in further view of Tucker et al. (U.S. Publication 2013/0213418; IDS dated 02/11/2015), hereinafter Tucker ‘418.
	Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the heater element has a circular cross-section with a diameter ranging from about 0.2 to about 0.5 mm (claim 8).
	Tucker ‘418 teaches that it is known in the art of electronic vaporizers (Title; Figures 1-3) for the heater element (heater 18-para. 0027, 18 is any electrically conductive material capable of being resistively heated-such as, copper, copper alloys, nickel chromium alloy etc.) to have a circular cross-section with a diameter ranging from about 0.2 to about 0.5 mm (para. 0024, internal diameter of 0.01 to 10 mm, etc.).
	Tucker ‘418 also teaches the heater element having an end to end length ranging from about 4 mm to about 25 mm (para. 0025; about 5mm to about 72 mm).
The advantage of combining the teachings of Tucker ‘418 is that in doing so would provide more efficient heat transfer to the fluid because, with the shorter the distance to the center of the fluid, less energy and time is required to vaporize the liquid (para. 0024).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified by Gherghe and Counts, with Tucker ‘418, by replacing the dimensions of the heater element of Tucker, which inherently has some dimensional value, with the teachings of Tucker ‘418, to provide more efficient heat transfer to the fluid because, with the shorter the distance to the center of the fluid, less energy and time is required to vaporize the liquid (para. 0024).
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. § 103
	With respect to claim 1, the applicant traverses Tucker (U.S. 2013/0192623) in that (Remarks, filed 12/30/2020, page 8, last paragraph):
Tucker generally discloses a heater including a wire coil. However, Tucker fails to disclose or suggest "the heater element including a central portion, the central portion having a sinuous shape including a plurality of U-shaped portions, the heater element being planar, such that the heater element has a first side and a second side, and the heater element configured to be driven by an alternator; and a wick in communication with the reservoir, the wick configured to draw pre-vapor formulation from the reservoir toward the heater element, the heater element being in contact with the wick only on a first side of the heater element, and the wick being flat and including a first wick side and 

	In response, the examiner considers applicant’s traversal moot as the current grounds for rejection do not rely on Tucker ‘623.
	With respect to U.S. 2013/0213419 to Tucker (hereinafter Tucker ‘419), the applicant traverses in that (Remarks filed 12/30/2020, page 9, first paragraph):
Tucker '419 generally discloses a mesh heater formed of a ribbon of electrically resistive mesh material wrapped around a wick. The heater of Tucker '419 is not planar. Instead, the heater of Tucker '419 wraps around the wick. Thus, Tucker '419 also fails to disclose or suggest "the heater element including a central portion, the central portion having a sinuous shape including a plurality of U-shaped portions, the heater element being planar, such that the heater element has a first side and a second side, and the heater element configured to be driven by an alternator; and a wick in communication with the reservoir, the wick configured to draw pre-vapor formulation from the reservoir toward the heater element, the heater element being in contact with the wick only on a first side of the heater element, and the wick being flat and including a first wick side and a second wick side, the heater element only in contact with the first wick side" as recited in claim 1.

	In response, the examiner respectfully disagrees. Tucker ‘419 teaches, in paragraph 0030 and with respect to Figure 8 below, that “…the heater 14 is formed of a planar metal ribbon such as a conductive mesh material wrapped around the wick 28…the mesh material is originally an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28…” (emphasis added).  

    PNG
    media_image2.png
    144
    236
    media_image2.png
    Greyscale

14) including a central portion (central portion of 14 wrapped around and in contact with wick 28, shown in Figure 8). The central portion of heater coil 14, which surrounds wick 28, includes a plurality of portions that, at least partially, define a U-shape.  That is, the winding of heater 14 around wick 28 produces a plurality of curves that, broadly, define a shape of a U. 
Tucker is not relied upon to teach the central portion having a sinuous shape or the heater element being configured to be driven by an alternator, as suggested by the applicant.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Tucker ‘419 clearly discloses wick 28 being in communication with reservoir 22 and being configured to draw pre-vapor formulation from the reservoir toward the heater element, as detailed above in the mapping of claim 1.
For instance, Tucker ‘419 discloses wick 28 being “…in communication with the liquid material in the liquid supply 22 and in communication with the heater 14 such that the wick 28 disposes liquid material in proximate relation to the heater 14…” (para. 0018).  Tucker ‘419 further discloses “…the wick 28 may have any suitable capillarity and porosity to accommodate aerosol generating liquids having different liquid physical properties such as density, viscosity, surface tension and vapor pressure. The capillary properties of the wick 28, combined with the properties of the liquid, ensure that the wick 28 is always wet in the area of the heater 14 to avoid overheating of the heater 14…” (para. 0018/0019) and the heater 14 being “arranged to communicate with the wick 28 and to heat the liquid material contained in the wick 28 to a temperature sufficient to vaporize the liquid material and form an aerosol…” (para. 0025).  Therefore, Tucker ‘419 discloses wick 28 being in communication with reservoir 22 and being configured to draw pre-vapor formulation from the reservoir toward the heater element
Tucker ‘419 further discloses, in paragraph 0015, “…increased surface to surface contact between the heater and the wick…,” while paragraph 0030, states that the heater element 14 is an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28 (See also paragraph 0036).  Accordingly, heater element 14 contacts wick 28 only on a first side of heater element 14, that is, the side of heater element 14 facing and contacting wick 28. Therefore, Tucker ‘419 teaches the planar heater element 14 being in contact with the wick 28 only on a first side of the heater element.
With respect to wick (28), Tucker ‘419 discloses (para. 0018) that wick 28 “preferably comprises filaments having a capacity to draw a liquid, more preferably a bundle of glass (or ceramic) filaments and most preferably a bundle comprising a group of windings of glass filaments, preferably three of such windings, all which arrangements are capable of drawing liquid via capillary action via interstitial spacings between the filaments. Preferably, the wick 28 is flexible and includes three strands, each strand including a plurality of filaments. Moreover, it is noted that the end portions 29 and 31 of the wick 28 are flexible and foldable into the confines of the liquid supply region 22. The 
This corresponds to the same bundling of glass/ceramic filaments of wick 28 having a cross-section that is “generally cross-shaped, clover-shaped, Y-shaped, or any other suitable shape” disclosed in the instant application, in paragraphs 0056-0057. 
One skilled in the art would find it reasonable that the ‘cross-shaped’ and ‘Y-shaped’ cross-sections include portions/regions that are, at least partially, flat and would, therefore, reasonably conclude that wick 28 of Tucker is, at least partially, flat.  Tucker ‘419 further discloses that the heater element (14) “…comprises a ribbon of wire mesh which at least partially surrounds the wick 28. In that embodiment, preferably the heater may extend along the entire length of the wick 28 or only along a portion of the length of the wick 28…” (para. 0029) and that “the mesh material is wrapped completely around a portion of the wick 28 at least one turn, but preferably about a predetermined number of turns (e.g., two to ten turns or two to six turns) (para. 0030). Here, heater 14 is disclosed as extending along the entire length of wick 28 or only along a portion of the length and is wrapped around wick 28 at least once.  Heater 14, therefore, contacts wick 28 only on a first wick side, being the side of wick 28 which contacts the heater 14.  That is, the side of wick 28 defined by the portion of the length in which the heater is wrapped.  The side(s) of wick 28 that are not in contact with the heater, or the sides defined by the portion of the length in which the heater is not wrapped, are, therefore, considered the second wick side.
Therefore, Tucker ‘419 discloses, or otherwise suggests, each limitation for which it was relied upon.
page 9, last paragraph):
Counts generally discloses an electrical smoking system including a heater assembly including a plurality of heater elements attached to one another at rear ends thereof. The heater holds a cigarette therein. Thus, Counts also fails to disclose or suggest "the heater element including a central portion, the central portion having a sinuous shape including a plurality of U-shaped portions, the heater element being planar, such that the heater element has a first side and a second side, and the heater element configured to be driven by an alternator; and a wick in communication with the reservoir, the wick configured to draw pre-vapor formulation from the reservoir toward the heater element, the heater element being in contact with the wick only on a first side of the heater element, and the wick being flat and including a first wick side and a second wick side, the heater element only in contact with the first wick side" as recited in claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image3.png
    235
    405
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    190
    550
    media_image4.png
    Greyscale

Counts is relied upon to teach that it is known in the art for a planar heater element (43) to include a central portion (generally taken as portion 131) and the central portion having a sinuous shape including a plurality of U-shaped portions (Col. 12, lines 31-36 and Col. 15, lines 45-49 disclose a “serpentine” shape.  The “serpentine” shaped portion 131 of heater 43, at least partially, defines U-shaped portions of the sinuous shape).  Applicant’s traversal does not make it clear in what way portion 131 is not a central portion having a sinuous shape including a plurality of U-shaped portions.  For 
Counts is not relied upon to teach the heater element being configured to be driven by an alternator, the wick being in communication with the reservoir and configured to draw pre-vapor formulation from the reservoir toward the heater, the wick being flat, etc. as suggested by the applicant.
Therefore, the examiner maintains that Counts teaches each limitation for which it was relied upon.
Applicant traverses the Gherghe reference in that (page 10, first paragraph):
Gherge generally discloses an electronic pipe including a porous ceramic atomized cartridge containing a heating element and a porous ceramic wick. However, Gherge also fails to disclose or suggest "the heater element including a central portion, the central portion having a sinuous shape including a plurality of U-shaped portions, the heater element being planar, such that the heater element has a first side and a second side, and the heater element configured to be driven by an alternator; and a wick in communication with the reservoir, the wick configured to draw pre-vapor formulation from the reservoir toward the heater element, the heater element being in contact with the wick only on a first side of the heater element, and the wick being flat and including a first wick side and a second wick side, the heater element only in contact with the first wick side" as recited in claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Gherghe is merely relied upon to teach that it is known in the art for a heater element to be configured to be driven by an alternator.  While applicant states that Gherghe fails to disclose or suggest such limitation, applicant’s traversal does not clearly or distinctly point out any supposed errors.  Accordingly, the examiner maintains that Gherghe teaches such limitation.  
page 10, last paragraph):
None of the cited patent documents discloses or suggests "the heater element including a central portion, the central portion having a sinuous shape including a plurality of U-shaped portions, the heater element being planar, such that the heater element has a first side and a second side, and the heater element configured to be driven by an alternator; and a wick in communication with the reservoir, the wick configured to draw pre-vapor formulation from the reservoir toward the heater element, the heater element being in contact with the wick only on a first side of the heater element, and the wick being flat and including a first wick side and a second wick side, the heater element only in contact with the first wick side" as recited in claim 1. Accordingly, even if the cited patent documents were properly combinable, which Applicant does not admit, the cartridge of claim 1 would not result.


	In response, the examiner respectfully disagrees for the same reasons enumerate above.  Accordingly, the examiner maintains the current grounds of rejection under 35 USC § 103.
	With respect to dependent claims 7-10 and 12, the applicant makes no additional remarks.  In response, the examiner maintains the current grounds of rejection of claims 7-10 and 12, as detailed herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2014/0238423 to Tucker et al. titled Electronic Smoking Article.  Figures 2-4 detailing a flat/planar wick 140 relative to a heater 141. Paragraph 0027 states “Since the wicking portions 140 and the heatable portion 141 are both formed of the same material, a single component is used to form the heater-wick element. Thus, advantageously, manufacture of the electronic smoking article 60 is eased because the number of materials and parts is reduced. For example, there is no need to coil a heating element, such as a heater wire, about a wicking material.”  Paragraph 0026 states that “the heater-wick element 14 extends across the central channel 21 between 
U.S. Publication 2006/0193611 to Ruiz Ballesteros et al. titled Vaporizer Device of Multi-Fragrance Volatile Substances. Figure 2 detailing wick 2 relative to resistance elements 3, where paragraph 0045 states “two or more liquid fragrances in which respective wicks (2) are immersed and which have two or more resistance elements (3) located in correspondence with the wicks (2), which when activated, by means of a manual pushbutton (4) or automatically in accordance with a pre-established program, emit the fragrances in a sequential or combined manner during predetermined intervals of time through a casing.”  Figure 5 clearly showing wick 2 being flat and rectangular.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUSTIN C DODSON/Primary Examiner, Art Unit 3761